Citation Nr: 1146755	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for rectal incision, claimed as complications of childbirth.


REPRESENTATION

Appellant represented by:	Annette Rutkowski, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran (Appellant) had active service from January 1982 to March 1986 and from February 1988 to June 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision prepared by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) and issued by the Indianapolis, Indiana, RO.  
 
The Veteran requested a Videoconference hearing before the Board.  The requested hearing was conducted by the undersigned Veterans Law Judge in April 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

After the final supplemental statement of the case was issued in November 2010, and after a Videoconference hearing before the Board was conducted, the Veteran submitted additional private medical evidence not previously of record.  

VA regulations require that pertinent evidence submitted by the Appellant after the last review by the agency of original jurisdiction (AOJ) must be referred to the AOJ for review and preparation of a SSOC unless this procedural right is waived in writing by the Appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  The Veteran, through her attorney, specifically indicated, in an October 2011 communication, that she does not wish to waive her right to AOJ review of this evidence.  The appeal must be remanded for such review.  

Accordingly, the case is REMANDED for the following action:

The AOJ/AMC must review all evidence submitted or obtained since the November 2010 supplemental statement of the case (SSOC).  The claim should be readjudicated.  The Appellant and her representative should be provided with a supplemental statement of the case (SSOC) and be afforded an opportunity to reply.  If the benefit sought on appeal remains denied, the appeal should be returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


